Case 3:19-cv-14690-FLW-DEA Document 1-4 Filed 07/03/19 Page 1 of 4 PagelD: 24

Exhibit D
Case 3:19-cv-14690-FLW-DEA Document 1-4 Filed 07/03/19 Page 2 of 4 PagelD: 25

FIRIONAG Lakewnnd sehnanis' $40M nramised hy Murnhy iit fram Sweenev hitdnet

Lakewood schools' $30M promised by Murphy cut from
new Sweeney budget

Stacey Barchenger, Asbury Park Press Published 5:00 a.m, ET June 19, 2019 | Updated 3:14 p.m, ET June 19, 2089

 

Lakewood schools will not receive an additional $30 million state funding (storyinews/education/201.9/03/13/fakewood-nj-schools-30-million-state-bailout-
no-loan-budget/3147730002/) next year under a budget introduced by the Legislature. !

The budget bills axed language proposed by Gov. Phil Murphy that applied only to Lakewood ({story/news/education/201 9/03/i3iakewood-nj-schools-30-
mitlion-state-ballout-noloan-budget/3147730002) and would have funneled millions more to the cash-strapped school district for transportation, special
education and other uses,

The Lakewood Board of Education had been banking on that funding, although leaders previously said an additional loan of nearly $13 million also might
be necessary to repay past ioans and an additional $4.2 million bill for special education from the School for Children with Hidden lntefligence.

More Lakewood news: Lakewood scholar gets $25K for college: dreams of helping low-income kids (/storynews/education/201 9/02/21 /lakewood~
gcholar-gets-25-k-college-dreams-helping-needy-kids/2917603002/)

 

fo learn more about Lakewood High School's Malachi Suiton's dreams, watch the video at the top of this story. —
uy Photo

 

A simple solution fer preventing the projected huge teachar layoff in the Lakewood publle schools would be to eliminate all courtesy busing. (Photo: fle phota)

 

Want to know more about what's happening in Lakewood? Please consider subscribing today (https-/offers.app.com/specialoffen for all our coverage of
the Shore's fastest-growing town (/story/news/Anvestigations/watchdog/inve stigations/2019/04/1 Siakewood-nj-growth-business-office/2 701306002/).

 

 

With the 2019-2020 school year beginning July 4, it is unclear what the district would do if the funding doesn't come through,
"The Lakewood schoo! district would be decimated without the funding," Superintendent Laura A. Winters said,

"We're speaking to (Senate President Stephen Sweeney) and we're speaking to peopie in Trenton that had promised us the money.”

 

1 free articles left. Buy Photo

NUpPS WWW. app. COMm/Siory news/equcalon 2 Buby WIAKEWOOK-N|-SCNGOIS-lOS-5U-TNHOR-TUNGINg-laWMaKels-DUGgeu 1 46gU fUUU TS Ws
Case 3:19-cv-14690-FLW-DEA Document 1-4 Filed 07/03/19 Page 3 of 4 PagelD: 26

FRAG it fram Sweeney hitnet

 

Lakewood Schools Superintendent Laura 4, Winters is shown during an interview at Lakewood High School Tuesday, May 16, 2047. (Photo: Thomas P. Costello)

bud

 

ae are expected to refurn to Trenton on Thursday to vote on the budget (story Mnews/new j

   

(2019/0611 7inj

     

et-2019-shuldown-possible-
%

 

 

Aspokeswoman for the governor reiterated the additional funding was necessary to provide stability In the district.

"The governor remains committed to working with the Legislature to address the needs of our school districts, but simply withdrawing much needed
suipport is not the answer to the challenges present in Lakewood," press secretary Alyana Alfaro said ina statement.

The Lakewood Board of Education is scheduled to meet at 6:30 p.m. Monday.

More: Lakewood: Expert mediators came lo town; here's what they found (fstory/newsflocal/community change/2019/06/03akewood-nj-mediators-came-
town-heres-what-they-found/'286557001/}

 

 

More: Nd Orthodox: Want to help combat hate? Here's how to get involved (/story/news/local/communitychange/2019/06/1 &/nj-orthodox-lakewood-get:
involved-how-to/3631853002/)

Another loan on deck?

Before the governor revealed his proposal for additional aid for Lakewood, the district's business administrator suggested the climbing deficit could
require a $40 millon joan for 2019-2020. That's in addition to $46 million in loans the district has taken out in recent years,

Repaying those foans and an additionat $4.2 million special education bili from the School for Children with Hidden Intelligence prompted the district to
announce in May it may request a nearly $13 million joan from the state. Winters said Tuesday the district was asking to defer those repayments and the
foan may not be necessary.

The public school district pays to send about 200 children each year to the School for Children with Hidden Intelligence, to which Murphy also has
donated (/storyinews/crime/jersey-mayhem/2018/06/20/phil-murphy-gave-thougands-lakewood-n|-schi-lawyer-says/731 867062/).

The special education school's bill is for the 2047-2018 school year, and it is dated in January, one month before the school's founder was found guilty of
money laundering and misconduct during a criminal trial. Rabbi Osher Eisemann (storyinews/crime/2019/04/29/lakewood-nj-schifounder-sentence-69-
days-iail-prohation-monevtaunderina-case/3540401002/. the school's founder, was also acquitted of three counts alleging the stole public funds

(ist uilty/2929593002/} meant for students at the school.
4 free articles left.

Nps WWW. app. cOnvSIoryMews/eauCatram ZU EWUOrE YAKEWOOC-N-SCNOOIS-lOSe-3U-MHHON-TUAGING-laWwMaKers-DUdgeY 14650 /UU0Ts Zt3

 

 
Case 3:19-cv-14690-FLW-DEA Document 1-4 Filed 07/03/19 Page 4 of 4 PagelD: 27

FIRPA1G lakewnnd schools! $80M nramised by Murnsky ect from Sweanev hiddet
Newsletters

Get the News Alerts newsletter in your inbox.

Get alerted to the latest stories to stay on top of the news.

Delivery: Varies

 

Your Email >
More: Lakewood schoo} bus consortium should Toms River, Jackson kids, lawmaker says (/storyinews/education/2019/06/04/lakewood-nj-private-

school-busing-toms-river-jackson-consortium/1286516001/)

More: Toms River to pay $1.1M for private school rides, mastly to Lakewood Orthodox schools (/story/news/education/in-our-se Isi20 t9/05/22Homs-
river-private-school-transportation-lakewood-orthodox/3747065002/)

 

Lakewood school leaders have for years petitioned the Department of Education for more cash and recognition that the state funding formula, which
allocates money per pupil, doesn't work in the Ocean County township because the district is also obligated to pay for things such as transportation tens
of thousands of private school students. Busing those children, most of whom attend Orthodox Jewish schools, and providing special education are more
than 40 percent of the public schoois' $184 million budget.

 

District business administrator Robert Finger has credited Arthur Lang, a Lakewood High Schooi math teacher

(/story/news/education/2019/03/1 3/lakewood-nj-schools-30-million-stale-baiiout-no-loan-budget/3147730002/), for winning the additional funding
earmarked by Murphy. Lang has spent years in administrative law hearings arguing _(/story/news/education/204 8/08/20/lakewood-schools-budget-crisis-
awsuit-arthur-lang-alcantara/975628002/) the funding formula did not provide Lakewood students a thorough and efficient education, winning a favorable
ruling from a judge earlier this year | (sloryinews/education/2019/01/09/lakewood-nj-schools-judge-funding-formula-case-unconstitutional/2515199002/).

 

Stacey Barchenger: @sbarchenger; sbarchenger@gannettnj.com, 732-417-0114

Support our Signature Journalism

   

Become an Asbury Park Press subscriber today and

get unlimited digital access and support stories like JOIN TODAY

this one,

(https://offers.app.com/specialoffer?gps-

source=CPNEWS&utm medium=onsiteg&utm_source=news&utm_campaign=NEWSROOMé&utm_content=CPNEWS)

 

Read or Share this story: https://www.app.com/story/news/education/201 9/06/1 G/lakewood-nj-schoois-lose-30-million-funding-lawmakers-
budget/1483070001/

1 free articles left.

hitpsa/www, app. com/storymews/equcanon(2u 4 yUbs yilakewood-ny-scnools-lose-30-million-funding-lawmakers-budget/1483070601/ 3/3
